IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0243
                               Filed April 5, 2017


IN THE INTEREST OF I.H.,
Minor Child,

B.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.




      Joslyn N. Sailer of Sailer Law, P.L.L.C., Waterloo, for appellant mother.

      Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.

      Melissa A. Anderson-Seeber, Waterloo, for minor child.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                        2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her child, I.H.,

contending the juvenile court erred in finding grounds for termination, an

exception applied to preclude the need for termination, and the mother should

have been granted additional time to work toward reunification. Because the

mother has failed to adequately participate in department of human services

(DHS) services or take steps to address her substance-abuse issues, we affirm.

       I. Background Facts & Proceedings.

       I.H., born February 2016, tested positive for methamphetamine at birth.

After the parents failed to comply with the safety plan and provide negative drug

tests, I.H. was removed from their care on April 8, 2016. Following removal, the

mother failed to actively participate in DHS services, address her substance-

abuse issues, and acknowledge the domestic-violence issues in her relationship

with the father.

       The termination hearing was held on January 5, 2017. In the January 31,

2017 termination order, the court explained the ongoing concerns:

               [The mother] was only able to produce three negative drug
       tests in her first 16 attempts. Many of the attempts were actual no
       shows. She also produced a number of positive tests, tests that
       were diluted, and a refusal to wear a patch. [The mother] has not
       had a visit with her child since June of 2016. She then did appear
       for the following three drug tests and produced positive tests
       establishing methamphetamine use. She then began a long string
       of failing to appear for drug testing. She has failed to appear for
       drug testing from August 5 through the present. She has missed
       over 25 consecutive drug testing opportunities.
               ....
               Neither parent has progressed past supervised visits. [The
       mother]’s residence is unknown at the time of the trial. The
       department was unaware as to her employment status. [The
       mother] has failed to acknowledge the extent to which domestic
                                          3


         violence has permeated her relationship with [the father]. Both [the
         mother] and [the father] have failed to participate in services
         provided by the department.
                ....
                It appears that each parent has “checked out” as of August
         2016. Neither parent has made substantial, or any, effort towards
         completion of the case plan or participation in any drug testing or
         treatment since July 2016.

The juvenile court terminated the parents’ parental rights to I.H. pursuant to

Iowa Code section 232.116(1)(h) and (l) (2016).1 The mother now appeals.

         II. Standard of Review.

         We review termination proceedings de novo.      In re D.W., 791 N.W.2d
703, 706 (Iowa 2010). “We are not bound by the juvenile court’s findings of

fact, but we do give them weight, especially in assessing the credibility of

witnesses.” Id. “Our primary concern is the best interests of the child.” In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).

         III. Analysis.

         In determining whether parental rights should be terminated, we must (1)

determine if grounds for termination have been established under Iowa Code

section 232.116(1); (2) consider whether termination is in the child’s best

interest pursuant to section 232.116(2); and (3) decide if a section 232.116(3)

exception exists to preclude the need for termination. D.W., 791 N.W.2d at

706-07.

         (A) Grounds for Termination.    The mother first contends grounds for

termination were not established by clear and convincing evidence. We find




1
    The father does not appeal.
                                             4


there are grounds for termination under Iowa Code section 232.116(1)(h)2—

permitting the court to terminate parental rights where the child is three years of

age or younger; has been adjudicated a child in need of assistance (CINA); was

removed from the parent’s custody for at least six of the last twelve months, or

for the last six consecutive months; and cannot be returned to the parent’s care

at present.

       At the time of the termination hearing, I.H. was less than one year of age,

was adjudicated a CINA, and had been out of the parents’ care for almost nine

months.    Additionally, due to the mother’s failure to demonstrate significant

participation in DHS services or to address her substance-abuse issues, the

child could not be safely returned to her care. Although the mother took some

small steps to work toward reunification just prior to trial—obtaining a substance

abuse evaluation and participating in drug testing on December 29, 2016—“[a]

parent cannot wait until the eve of termination, after the statutory time periods

for reunification have expired, to begin to express an interest in parenting.”         In

re C.B., 611 N.W.2d 489, 495 (Iowa 2000). Thus, grounds for termination are

established pursuant to section 232.116(1)(h).3


2
  “On appeal, we may affirm the juvenile court’s termination order on any ground that
we find supported by clear and convincing evidence.” D.W., 791 N.W.2d at 707.
3
  On appeal, the mother contends DHS did not make reasonable efforts to reunify the
family, claiming the department prevented the mother from attending visitation with I.H.
The mother had not had a visit with I.H. since June 2016. The mother was required to
comply with drug testing and provide a clean drug screen in order to participate in
visitation with I.H., and she did not do so. Because the record indicates the mother
made no demand for or challenge to reasonable efforts or services to the juvenile court
prior to the termination hearing the issue is waived. DHS “has an obligation to make
reasonable efforts toward reunification, but a parent has an equal obligation to demand
other, different, or additional services prior to a permanency or termination hearing.” In
re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005). Even if not waived, the record
demonstrates DHS provided services and the mother did not participate.
                                            5

         (B) Best Interests and the Parent-Child Bond.             We also conclude

termination of the mother’s parental rights is in I.H.’s best interests. See Iowa

Code § 232.116(2) (“In considering whether to terminate the rights of a parent . .

. the court shall give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to

the physical, mental, and emotional needs of the child.”).          The juvenile court

found:

                Neither parent has participated in substance abuse
         treatment. Neither parent has a suitable residence. The court is
         unaware that either individual is currently employed. The parties
         have a no-contact order which prevents co-parenting. The parties
         are unwilling to admit the pervasive violence that has infiltrated their
         relationship. Neither party has made any significant gains toward
         sobriety or providing a safe residence for the child.

         The mother has not taken the steps necessary to show she can safely

care for I.H.; promote I.H.’s long-term nurturing and growth; or ensure that I.H.’s

physical, mental, and emotional needs will be met. Termination is in I.H.’s best

interests.

         Additionally, the record does not support the mother’s assertion

termination would be detrimental for I.H. due to the parent-child bond. See Iowa

Code § 232.116(3)(c). Although the mother did initially participate in visitation,

the mother last attended visitation with I.H. in June 2016. At the time of the

termination hearing the mother had not seen I.H. for approximately six months,

more than half of I.H.’s short life.       We acknowledge the mother requested

visitation at times during this six-month period but she would not comply with

DHS’s reasonable requirement that she undergo drug testing and provide a clean

drug screen. The Family Safety, Risk, and Permanency worker also testified
                                         6


there is no longer a bond between I.H. and the mother.             Accordingly, we

conclude the parent-child bond is not so strong as to outweigh the need for

termination and I.H.’s need for permanency.

       (C) Additional Time.     The mother asserts the juvenile court erred in

denying her request for additional time to work toward reunification. In order to

allow additional time, Iowa Code section 232.104(2)(b) requires a court to find

“that the need for removal of the child from the child’s home will no longer exist at

the end of the additional six-month period.” Here, the mother has taken almost

no steps to comply with DHS services since the start of these proceedings.

There is nothing in the record to suggest the mother will be able to make the

progress necessary to allow for I.H. to be returned to her care within six

additional months.

       IV. Conclusion.

       Because we find grounds for termination exist under Iowa Code section

232.116(1)(h), termination is in I.H.’s best interests, the parent-child bond is not

so strong as to outweigh the need for termination, and additional time will not

allow the mother to safely resume care of I.H., we affirm the juvenile court’s

termination order.

       AFFIRMED.